Exhibit 10.4

 

ASSIGNMENT OF EXECUTIVE EMPLOYMENT
OF ANTHONY C. HUMPAGE

  

Reference is made to that certain Executive Employment Agreement dated October
2013 by and between Tigrent Inc., a Colorado corporation, and Anthony C. Humpage
(the “Executive”) (the “Contract”). Capitalized terms used in this Assignment of
Executive Employment Agreement (this “Assignment”) that are not otherwise
defined herein shall have the respective meanings described thereto in the
Contract.

 

Tigrent Inc. (the “Assignor”) hereby assigns and transfers to Legacy Education
Alliance, Inc. (the “Assignee”) all rights, title and interest of Assignor in
and to the Contract effective as of November 10, 2014 (the “Effective Date”).

 

Assignee hereby assumes all obligations of Assignor under the Contract and
agrees to perform all obligations of the Assignor under the Contract arising
from and after the date of this Assignment and agrees to indemnify and hold
Assignor harmless from any claim or demand resulting from non-performance by
Assignee.

 

Each of the undersigned hereby agree that the assignment of the Contract by the
Assignor to the Assignee shall not modify or amend the Contract other than that
from and after the Effective Date ; (i) the Executive shall be an executive of
the Assignee; (ii) all references in the Contract to “Company” shall be deemed a
reference to the Assignee named above, and (iii) Tigrent is hereby released from
any liability to Executive under the Contract.

 

Each of the parties to this Assignment hereby agrees that the Contract shall
remain in full force and effect, and hereby ratifies and confirms all terms and
conditions thereof except as expressly modified by this Assignment.

 

The witnesses whereof, each of the undersigned, has duly executed and delivered
this Assignment as of the Effective Date.

 

  TIGRENT INC.         By:       Name:      Title:         LEGACY EDUCATION
ALLIANCE, INC.          By:     Name:     Title             ANTHONY C. HUMPAGE





 